Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art discloses combination structures of a power window control device, which including an electronic control unit configured to: control a motor to open and close a window glass of a vehicle door; perform an entrapment prevention control process that makes a determination that a possibility that foreign material is entrapped by the window glass and reverses movement of the window glass from closing the window glass to opening the window glass when the electronic control unit determines, via the entrapment prevention control process, the possibility that foreign material entrapment has occurred; determine, when the electronic control unit makes the determination, via the entrapment prevention control process, that the possibility that entrapment has occurred while the window glass is closing to fully close, whether the determination is caused by an impact generated when closing the vehicle door; and switch, when the electronic control unit determines that the determination is caused by the impact generated when closing the vehicle door, to a control for fully closing the window glass that has been reversed and opened as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale